DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Examiner Response to Arguments
Applicant's arguments with respect to claims 1-20  have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016).

	Regarding claim 1, the cited reference 3GPP discloses a method comprising: receiving, by a backup application server, a Session Initiation Protocol (SIP) request (Figure X.2.2.2-1 Step 4), wherein: the SIP request originated from a user equipment (UE) and is associated with a communication session for the UE (Figure X.2.2.2-1 discloses in Step 1 discloses that the S-CSCF receives session service request message and it attempts to route the message towards the registered SCC-AS, that in the figure X.1.2.2-1 is "SCC-AS1"), and the backup application server is different from a first application server that was previously assigned to the UE during a registration procedure (Figure X.2.2.2-1 discloses SCC-AS1 and SCC-AS2) ; sending, by the backup application server and to a home subscriber server (HSS), a request for user registration data associated with the UE, wherein the user registration data was provided to the HSS by the first application server during the registration procedure (Figure X.2.2.2-1 Step 5 which discloses after receiving the service request message, if no subscriber data is found, SCC-AS2 starts implicit registration procedure as normal (not displayed in figure X.2.2.2-1). After retrieving required subscriber data from the HSS); receiving, by the backup application server, the user registration data associated with the UE from the HSS (Figure X.2.2.2-1 Step 6); and forwarding, by the backup application server, the SIP request that originated from the UE to a next hop (Figure X.2.2.2-1 Step 8 discloses that the SCC-AS2 continues the session as normal), based at least in part on the user registration data received from the HSS, wherein forwarding the SIP request to the next hop restores the communication session after unavailability of the first application server (Figure X.2.2.2-1 Steps 5 and 6).
	
    PNG
    media_image1.png
    383
    792
    media_image1.png
    Greyscale


Regarding Claim 2. The cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the backup application server receives the SIP request from a serving call session control function (S-CSCF) that determined the first application server was unavailable (Figure X.2.2.2-1 Step 2).

Regarding Claim 3. The cited reference 3GPP discloses all limitations of claim 1. 3GPP further discloses wherein the backup application server has no information associated with a registration status of the UE upon receiving the SIP request, and sends the request for the user registration data to the HSS in response to having no information associated with the registration status of the UE upon receiving the SIP request (Figure X.2.2.2-1 Step 5 which discloses after receiving the service request message, if no subscriber data is found, SCC-AS2 starts implicit registration procedure as normal (not displayed in figure X.2.2.2-1). After retrieving required subscriber data from the HSS).
 	Regarding Claim 11. The cited reference 3GPP discloses an Internet Protocol Multimedia Subsystem (IMS) node, comprising: one or more processors; and memory storing computer-executable instructions associated with a backup application server that, when executed by the one or more processors (Figure X.2.2.2-1 discloses SCC-AS2 node which receives and transmit information, to be able to do the transmission and receiving functions the SCC-AS2 node need to have a processor, a memory, and a program run by the processor), cause the one or more processors to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

	Regarding claims 12 and 17, the claims are drawn to an Internet Protocol Multimedia 
Subsystem (IMS) node and one or more non-transitory computer-readable media storing
 computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding Claim 16. The cited reference 3GPP discloses One or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server that, when executed by one or more processors (Figure X.2.2.2-1 discloses SCC-AS2 node which receives and transmit information, to be able to do the transmission and receiving functions the SCC-AS2 node need to have a processor, a memory, and a program run by the processor), cause the one or more processors to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leif et al (WO2013156061), in view of 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016).

	Regarding claim 1, the cited reference Leif discloses a method comprising: receiving, by a backup application server, a Session Initiation Protocol (SIP) request (Fig. 7 Step 19), wherein: the SIP request originated from a user equipment (UE) and is associated with a communication session for the UE (Fig. 7 Steps 15, 16, and 17), and the backup application server is different from a first application server that was previously assigned to the UE during a registration procedure (Fig. 7 and pages 11-12 discloses a SCC-AS failure and handover procedure and Steps 1-11 discloses standard IMS registration behavior and result in the operational SCC-AS (that is the SCC-AS allocated to serve the registering user)… step 18 discloses that the S-CSCF will detect that the operational SCC AS has failed… Step 19 discloses selecting redundant SCC-AS and sending the invite message to the redundant SCC-AS, therefore, the operational SCC-AS and the 
redundant SCC-AS are different [emphasis added]). 
	
    PNG
    media_image2.png
    988
    656
    media_image2.png
    Greyscale


The cited reference Leif discloses in Fig. 7 that the S-CSCF uses this alternative IP address to forward the INVITE to the redundant SCC-AS. At step 20, the redundant SCC-AS determines that the INVITE relates to a (calling) user that is not in its database. As a result, the redundant SCC-AS uses the SUBSCRIBE method (steps 21 to 24) to request from the S-CSCF the addresses of the serving ATCF. However, Leif does not explicitly teach sending, by the backup application server and to a home subscriber server (HSS), a request for user registration data associated with the UE, wherein the user registration data was provided to the HSS by the first application server during the registration procedure; receiving, by the backup application server, the user registration data associated with the UE from the HSS; and forwarding, by the backup application server, the SIP request that originated from the UE to a next hop, based at least in part on the user registration data received from the HSS, wherein forwarding the SIP request to the next hop restores the communication session after unavailability of the first application server.
In an analogous art 3GPP teaches sending, by the backup application server and to a home subscriber server (HSS), a request for user registration data associated with the UE, wherein the user registration data was provided to the HSS by the first application server during the registration procedure (Figure X.2.2.2-1 Step 5 which discloses after receiving the service request message, if no subscriber data is found, SCC-AS2 starts implicit registration procedure as normal (not displayed in figure X.2.2.2-1). After retrieving required subscriber data from the HSS); receiving, by the backup application server, the user registration data associated with the UE from the HSS (Figure X.2.2.2-1 Step 6); and forwarding, by the backup application server, the SIP request that originated from the UE to a next hop (Figure X.2.2.2-1 Step 8 discloses that the SCC-AS2 continues the session as normal), based at least in part on the user registration data received from the HSS, wherein forwarding the SIP request to the next hop restores the communication session after unavailability of the first application server (Figure X.2.2.2-1 Steps 5 and 6).

    PNG
    media_image1.png
    383
    792
    media_image1.png
    Greyscale

	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of 3GPP to use HSS database to retrieve required subscriber data to restore the communication. avoid loss of data, and continue normal operation.
 	Regarding Claim 11. The cited reference 3GPP discloses an Internet Protocol Multimedia Subsystem (IMS) node, comprising: one or more processors; and memory storing computer-executable instructions associated with a backup application server that, when executed by the one or more processors (Figure. 10 and page 13 discloses SCC-AS node, The node is implemented using appropriate (server) hardware which receives and transmit information, and memory to the information [emphasis added]), cause the one or more processors to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Regarding Claim 16. The cited reference 3GPP discloses One or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server that, when executed by one or more processors (Figure. 10 and page 13 discloses SCC-AS node, The node is implemented using appropriate (server) hardware which receives and transmit information, and memory to the information. The hardware is run by software or firmware [emphasis added]), cause the one or more processors to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016), in view of Terill et al (US20080212569).

Regarding Claim 4. The cited reference 3GPP discloses all limitations of claim 1. However, 3GPP does not explicitly teach creating, by the backup application server in response to receiving the user registration data, a local user profile that associates the UE with the backup application server.
In an analogous art Terill teaches creating, by the backup application server in response to receiving the user registration data, a local user profile that associates the UE with the backup application server (¶0067 discloses that a SIP-AS has been selected for the subscriber. The SIP-AS has retrieved a copy of the subscriber data from the HSS... The SIP-AS has also stored its addresses at the HSS in association with the subscriber's identity).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Terill where a subscriber is provisioned to be supported by a specific SIP AS application server for a given service or services.

Regarding claims 13 and 18, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 4. Therefore the claim is subject to the same rejection as claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016), in view of Huang et al (US 20070249342).

Regarding Claim 5. The cited reference 3GPP discloses all limitations of claim 1. However, 3GPP does not explicitly teach wherein the user registration data was provided to the HSS by the 
first application server during the registration procedure as an attribute-value pair (AVP).
In an analogous art Huang teaches wherein the user registration data was provided to the HSS by the first application server during the registration procedure as an attribute-value pair (AVP) (¶0056 discloses that the AS sends a binding information request to the HSS and ¶oo58 discloses that the binding information request is contained in a UDR message, and a specific information element (Attribute-Value Pair (AVP)) in the binding information request).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Huang to save the mapping relationship between the subscriber identity and the application server.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016), in view of Nishida et al (US20130272267).

Regarding Claim 6. The cited reference 3GPP discloses all limitations of claim 1. However, 3GPP does not explicitly teach wherein the user registration data includes one or more of Feature CAPS, SIP instance information, or geodetic location information.
In an analogous art Nishida teaches wherein the user registration data includes one or more of Feature CAPS, SIP instance information, or geodetic location information (¶0033 discloses that the inquiry signal transmission unit 12 (included in SCC-AS (Fig. 2)) is configured to transmit an inquiry signal to inquire about serving area information of the UE to the HSS. ¶0059 discloses that the response signal transmission unit 24 (included in HSS (Fig. 3)) transmits a response signal including the serving area information of the UE to the SCC-AS).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Nishida where HSS is used to provide the stored user/subscriber information to the application server in order for the application to continue services the user.

Claims 7, 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016), in view of Ishii (US20100287406).

Regarding Claim 7. The cited reference 3GPP discloses all limitations of claim 1. However, 3GPP does not explicitly teach wherein the request is a user data request (UDR) message sent by the backup application server to the HSS over a Diameter interface.
In an analogous art Ishii teaches wherein the request is a user data request (UDR) message 
sent by the backup application server to the HSS over a Diameter interface (Fig. 8 and ¶0105 
discloses that the AS implements a DIAMETER UDR procedure upon the HSS to acquire the service profile of the subscriber (Step a9)).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ishii where the UDR message used in 3GPP can be Diameter UDR used in Ishii.

Regarding Claim 9. The cited reference 3GPP discloses all limitations of claim 1. However, 3GPP does not explicitly teach sending, by the backup application server and to the HSS, an update message indicating that the backup application server is now an active application server for the UE; and receiving, by the backup application server and from the HSS, a confirmation indicating that the HSS has updated a record to indicate that the backup application server is the active application server for the UE.
In an analogous art Ishii teaches sending, by the backup application server and to the HSS, an update message indicating that the backup application server is now an active application server for the UE; and receiving, by the backup application server and from the HSS, a confirmation indicating that the HSS has updated a record to indicate that the backup application
server is the active application server for the UE (Fig. 11 discloses when AS 3a has experienced a fault and application server 3b is selected and step d8 discloses that AS 3b that has received the SIP REGISTER signal implements a registration procedure with the HSS, acquires the subscriber data, and transmits an SIP 200 OK signal to the S-CSCF (Step d9). The S-CSCF that has received the SIP 200 OK signal recognizes that the re-registration process to AS 3 b has succeeded). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ishii where if an AS experiences a fault state an adjacent node can be recognized and selected so the user can continue to receive IMS services.

Regarding claims 15 and 20, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 9. Therefore the claim is subject to the same rejection as claim 9.

Claims 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016), in view of Cai et al (US20120099524).

Regarding Claim 8. The cited reference 3GPP discloses all limitations of claim 1. However, 
3GPP does not explicitly teach receiving, by the backup application server from the HSS in response to the request, one or more of: an identifier of a serving call session control function (S-CSCF) assigned to the UE, or a registration status of the UE.
In an analogous art Cai teaches receiving, by the backup application server from the HSS in response to the request, one or more of: an identifier of a serving call session control function (S-CSCF) assigned to the UE, or a registration status of the UE (¶oo36 discloses that SMS gateway 344 queries HSS 326 for the registration status of mobile device 350 using a Diameter User Data Request (UDR). HSS 326 determines that mobile device 350 is registered, and responds to SMS gateway 344 with a Diameter User Data Answer (UDA) indicating that mobile device 350 is registered where ¶0034 discloses that the SMS gateway 344 comprises an IP Short Message Gateway CIP-SM-GW) (i.e. application server)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Cai to indicate that mobile device is registered.

Regarding claims 14 and 19, the claims are drawn to an Internet Protocol Multimedia Subsystem (IMS) node and one or more non-transitory computer-readable media storing computer-executable instructions associated with a backup application server performing substantially the same features of the method of claim 8. Therefore the claim is subject to the same rejection as claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG CT4 Meeting #73 C4-163246, 23rd – 27th May 2016), in view of Ishii (US20100287406), in further view of Hao et al (US20110258300).

Regarding Claim 10. The combination of 3GPP and Ishii discloses all limitations of claim 9. However, the combination does not explicitly teach wherein the HSS is configured toinform the first application server that the first application server is no longer the active application server for the UE in response to the update message.
In an analogous art Hao teaches wherein the HSS is configured to inform the first application server that the first application server is no longer the active application server for the UE in response to the update message (¶0118-¶0125 discloses the steps of 502 and 503 which discloses that the target MSC Server sends a location update request to the HSS/HLR and the HSS/HLR accepts the location update and returns a location update accept response to the target MSC Server and steps 505 and 506 which discloses that the HSS/HLR sends a location cancelling request to the source MSC Server and the source MSC Server returns a location cancelling response to the HSS/HLR and deletes locally stored CS user data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Hao where de-registration is required when a UE moves between MSC servers to avoid unnecessary redundant signaling and improve the system processing efficiency .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP ~ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462